 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDApex Linen ServiceandTruck Drivers&Helpers Local Union728,AFL-CIO, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen&Helpers of America,AFL-CIO,Petitioner.Case No. 10-RC-3930. November 15,1957DECISION AND CERTIFICATION OF REPRESENTATIVESPursuant to a stipulation for certification upon consent election, anelection by secret ballot was conducted on August 7, 1957, under thedirection and supervision of the Regional Director for the TenthRegion among the employees in the appropriate unit.Upon comple-tion of the election, a tally of ballots was issued.The tally shows that6 votes were cast for, and 5 against, the Petitioner, and that 1 ballotwas challenged.The challenge was sufficient to affect the results ofthe election.Pursuant to Section 102.61 of the Board's Rules and Regulations,the Regional Director investigated the issue raised by the challengedballot, and on September 25, 1957, issued his report recommendingthat the challenge be sustained and that the Petitioner be certified asthe representative of the employees.The Employer filed timely ex-ceptions to the report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Murdock andRodgers].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purpose of collective bargaining within the mean-ing of Section 9 (b) of the Act :All driver-salesmen, excluding all other employees, professional em-ployees, guards, and supervisors as defined in the Act.5.The Board agent challenged the ballot of Wells because his namedid not appear on the eligibility list.The Regional Director found asfollows with respect to Wells' eligibility :On the day before the election, when the Petitioner questioned theomission of Wells' name from the eligibility list furnished by the119 NLRB No. 63. APEX LINEN SERVICE.501Employer, the Board agent made inquiry of the plant manager.Hestated thatWells had been a route salesman but, since receiving aninjury about a year before, had not been active as a route salesmanbut had been used as a "leadout man," and it was not expected thathe would ever .again be a route salesman.The next day, when Wellsappeared to vote, he stated that he was then working in "the linenroom" but that he belonged in the driver-salesmen unit.Thereafter the Employer advised the Regional Director that, asa result of an injury, Wells had been transferred from his job as "aregular full-time route man" and was during the eligibility periodand on the date of election "employed in the service Department andacted is substitute Route Man." 1The Regional Director concluded from the foregoing that it hadnot been established that Wells was eligible to vote, and recommendedthat the challenge to his ballot be sustained. In its exceptions, theEmployer asserts that Wells "is now acting as route salesman on itpart-time or substitute basis . . . and is a route salesman for a por-tion of his work week as the demand arises." The Employer, how-ever, does not appear to take any affirmative position as to Wells' unitplacement, but requests a ruling thereon by the Board.Where, as is here alleged, an employee works part of his time asa driver, and part as a nondriver, the Board will normally not includehim in a unit of drivers unless he spends the major portion of his timein driving and incidental work.2As the Employer does not allegethat driving constitutes a major part of Wells' work, and the state-ments of Wells, himself, and the plant manager indicate the contrary,we find that Wells was not in the unit during the eligibility periodand on the date of the election, and was therefore not eligible to vote.Accordingly, we shall, as recommended by the Regional Director, sus-tain the challenge to Wells' ballot.As the Petitioner has received amajority of the votes cast, we shall certify it as the representative ofthe employees in the appropriate unit.[The Board certified Truck Drivers & Helpers Local Union 728,AFL-CIO, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, AFL-CIO, as thedesignated collective-bargaining representative of the Employer'sdriver-salesmen.]'This statement was reiterated in the Employer's response to an "Order to Show Cause"served upon the parties by the Regional Director,seeking to elicit further information astoWells' status.This order was issued after efforts to obtain more specific informationfrom the Petitioner,Wells, and the Employer proved unsuccessful.Wells and the Peti-tioner filed no response.2 PainesvilleWorks,General Chemical Division,Allied Chemical and Dye Corporation,11G NLRB 1784; cf.G. F.Lasater,117 NLRB 348.